Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 25, 2015

                                    No. 04-15-00418-CV

                                 Margaret Jean FISCHER,
                                        Appellant

                                             v.

                                 Phillip Stirling FISCHER,
                                          Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-14-15-CV
                        The Honorable William Old, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on November 25, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.


                                              _____________________________
                                              Keith E. Hottle, Clerk